Citation Nr: 0618717	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The transcript of an October 2005 hearing before the 
undersigned Veteran's Law Judge is of record.


FINDINGS OF FACT

1.  Service connection for residuals of a heat stroke was 
denied in a November 2002 Board decision; that decision is 
final.

2.  Evidence received since the November 2002 Board decision 
is new and material.

3.  The cumulative medical evidence shows no chronic 
disability, residual, or symptoms related to a heat stroke 
which occurred in 1955 during active duty service.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision which denied service 
connection for residuals of a heat stroke is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been presented regarding 
the claim of service connection for residuals of a heat 
stroke; and the claim is reopened. 38 U.S.C.A. § 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a) (2005).

3.  Service connection for residuals of a heat stroke is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in February 
2003.  In correspondence dated in January 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  He was not entirely informed of 
the evidence necessary to reopen a claim based on new and 
material evidence.  He was informed that he needed to submit 
evidence showing that his disability existed from military 
service to the present time.  While the veteran was 
essentially provided with notice of what constituted material 
evidence, he was not informed of what would constitute new 
evidence.  However, the failure to inform the claimant of the 
"new" requirement is not prejudicial because the notice on 
materiality effectively provided the essential information to 
the claimant regarding what was needed to substantiate the 
claim and more importantly because the claim is being 
reopened and considered on the merits.  Consideration of the 
claim on the merits requires a lower threshold of proof then 
would be required if the claim were adjudicated based on new 
and material evidence.  The "merits" consideration is more 
beneficial to the veteran, thus failure to provide the 
veteran with the requirements for reopening a claim based on 
new and material evidence is harmless error.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

In a November 2002 decision the Board denied the veteran's 
claim of entitlement to service-connection for residuals of a 
heat stroke on the basis that the veteran did not have any 
chronic disability, residual or symptom related to an episode 
diagnosed as heatstroke which occurred on active duty in 
1955.  That decision is considered final.  38 U.S.C.A. § 7104 
(West 2002).  The veteran submitted evidence to reopen his 
claim in February 2003.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter that 
describes what evidence would be necessary to substantiate an 
element(s) required to establish his entitlement to service 
connection, that was found insufficient in the previous 
denial.  In correspondence from the RO, the veteran was 
essentially provided with notice of what constituted material 
evidence.  The notice stated that he needed to submit 
evidence showing that his disability existed from military 
service to the present time.  

The regulation pertaining to the definition of new and 
material evidence has been amended since the motion to reopen 
this claim was submitted, due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective only for claims filed after August 29, 2001.  Here, 
the claim to reopen was submitted in February 2003.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2005).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108. "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

New and Material Evidence

In November 2002, the Board determined that new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for residuals of heat stroke.  The 
evidence of record at the time of that decision consisted of 
service medical records, the discharge summary of an August 
1956 to September 1956 VA hospital admission during which the 
veteran underwent appendectomy.  That discharge summary 
disclosed no notation that the veteran reported a history of 
heat stroke, and disclosed no complaints of residuals of heat 
stroke or diagnosis of residuals of a heat stroke.  Also of 
record was the report of a VA examination conducted in 
December 1956, wherein the veteran reported that he was 
unable to perform strenuous activities in very hot weather 
because he became nervous and jumpy.  The examiner concluded 
that the veteran was able to perform all activities of 
farming except in very hot weather.  The veteran also 
submitted reports of a private hospitalization in July 1955 
which was to the effect that he was admitted in early July 
with symptoms of nausea and vomiting.  Dehydration was 
assessed.  A private medical statement reflects that a heat 
stroke was diagnosed and that the veteran would be able to 
report for duty in mid-July 1955.  The records of the 1955 
private hospitalization are devoid of any notation of chronic 
disability or residuals of the heat stroke.  

Also of record at the time of the November 2002 Board denial 
was a private medical statement from M.D.C., MD., submitted 
by the veteran in March 2002.  Dr. C. stated that the veteran 
had suffered a heat stroke in 1955 and had continued trouble 
since then tolerating exposure to heat for long periods of 
time.  In a statement dated in November 2001, Dr. C. stated 
that the veteran had been evaluated by a neurologist and a 
lesion was identified on MRI (magnetic resonance imaging) as 
a resolved stroke.  Dr. C. opined that the veteran's illness 
in 1955 "may have been" a focal cerebrovascular accident.  On 
VA examination in December 2001, the examiner noted the 
veteran's report that he was only able to stay in the sun for 
about 30 minutes at a time before he would become weak and 
tired.  The examiner noted that the veteran was oriented to 
time, place, and person.  His hearing, speech and 
intelligence level were normal.  Sensorimotor functions of 
the upper and lower extremities were within normal limits.  
There was normal muscle power and no muscular atrophy.  Deep 
tendon reflexes were present at the biceps, elbows, knees, 
and ankles.  Sensation to touch was intact.  The examiner 
concluded that the veteran's heat stroke resolved in 1955 and 
that there were no residual signs of heat stroke at the time.  
The examiner also noted review of past medical records, which 
revealed normal renal functioning, normal liver function, and 
normal blood count (CBC).  The examiner expressed an opinion 
that the veteran had no residual effects of a heat stroke.  
Additional clinical records associated with the claims file 
include VA and private outpatient treatment records dated 
from June 1990 through April 2000.  The records reflect a 
variety of clinical disorders, including bunions and other 
foot disorders, maxillary sinusitis, headaches, hiatal hernia 
with reflux, shoulder pain, dyslipidemia, arthritis, and 
diabetes, but are devoid or any identification of residuals 
of a heat stroke in 1955 or medial diagnosis of any residuals 
of a stroke.

In a private medical statement dated in late September 2002, 
Dr. C. states that the veteran was evaluated by a neurologist 
because there was a lesion in the brain that was "worrisome" 
for a mass. A subsequent MRI disclosed no evidence of a brain 
lesion, but did disclose "an old resolved stroke." Dr. C. 
concluded that the veteran's illness in 1955 may have been a 
focal cerebrovascular accident that was just discovered on 
MRI.  

In November 2002, the claim for service connection for heat 
stroke residuals was denied.

Evidence submitted in conjunction with the motion to reopen 
the service connection claim for residuals of heat stroke 
consists of a January 2003 letter from D.C., M. D., the 
veteran's physician.  This letter stated that he believed the 
veteran's heat stroke may have been a focal cerebral vascular 
accident that was just discovered on MRI.  This opinion is 
speculative, and as such, is of little probative value.  A 
second April 2002 letter from D.C., M. D., indicated the 
veteran now complains of constant ringing in the ears, 
inability to tolerate heat to any significant degree, and has 
had chronic sinus trouble, all of which are residuals of his 
heat stroke.  Also received since the last decision were VA 
outpatient treatments from January 2001 to July 2005; a 
treatment report from R.H.S., PhD., a psychiatrist; and 
January 2005 records from Unity Health Care.

The Board finds nearly all of the above-mentioned evidence is 
"new" evidence because it was not previously considered by 
the RO in the prior decision.  However, only the April 2002 
letter is also "material," because it relates to an 
unestablished fact necessary to substantiate the claim; 
specifically, that there is current and continual 
symptomatology arising from the heat stroke since discharge.  
See 38 C.F.R. § 3.303(b).  The earlier claim had been denied 
on the basis that there was no residual disability from the 
heat stroke.  Evidence pertaining to the veteran's inability 
to tolerate heat to any significant degree and chronic sinus 
trouble were considered in the prior Board decision.  
However, it is now suggested that the veteran has constant 
ringing in the ears as a residual disability of the heat 
stroke.  Thus, to this extent, the claim is reopened.

Service Connection For Heat Stroke

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Generally, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson 
is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he has constant ringing in his 
ears, which is a residual of the 1955 heat stroke he had 
while in service.  The Board has considered the veteran's 
contention, but finds however, that the preponderance of the 
evidence is against the claim.  

The Board has reviewed all available evidence submitted with 
the present claim.  With the exception of the opinions of 
D.C., M.D. and D.M, D.O, none of the recently submitted 
medical evidence supports a finding that any residuals exist 
from the 1955 heat stroke.  None of the recent VA outpatient 
treatment reports or the psychological evaluation by R.H.S., 
Ph. D., show the veteran's ringing in the ears to be at all 
related to his 1955 heat stroke.  In fact, the only mention 
of ringing in the veteran's ears is in an August 2003 VA 
outpatient record that reflects the veteran complained of 
bilateral ringing, which occurred about 70 percent of the 
time.  The Board notes that in order to receive service 
connection for residuals of a condition - where the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned- 
continuity of symptomatology is required.  38 C.F.R. § 3.303 
(b) (2005).

Therefore, since all of the competent medical evidence 
accumulated in the record shows that the veteran's 1955 the 
heat stroke was not a chronic condition, the evidence then 
must show that residuals from it which continued after 
discharge.  Id.  The Board observes that there is no medical 
evidence, except for the unsupported opinion of M.C., M.D., 
which links the current ringing in the veteran's ears to the 
heat stroke.  In fact, M.C., M.D. letter state that "now the 
veteran complains of constant ringing in the ears."  This 
would suggest that this condition had a recent onset and has 
not been in continuance since service.  In fact, prior to the 
August 2003 VA treatment record, there is no evidence that 
the veteran experienced any ringing in his ears at all.  
Thus, there is no showing of any continued symptomatology of 
ringing in his ears, related to the heat stroke or otherwise.  

The Board observes that the veteran has submitted several 
claims attempting to obtain service connection for heat 
stroke residuals, the latest of which was the 2002 denial on 
the merits in a 2002 Board decision.  A de novo review of the 
records is void of evidence of a chronic disability or any 
residuals of a heat stroke throughout the veteran's military 
career and or thereafter.  No residuals of the 1955 heat 
stroke were identified during 1956 VA examination, nor were 
any identified until the April 2003 letter of M.C., M.D. and 
D. M., D.O.  These opinions are not supported by any clinical 
evidence nor have the private physicians had the opportunity 
to review the veteran's claims file.  The Board notes, in 
this respect, that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet.App. 
458 (1993).  In this case, the opinions of both physicians 
are based on statements of the veteran, and not on a complete 
review of the record.  

As noted in previous RO decisions and the 2002 Board 
decision, there is no credible medical evidence of any 
disability due to the 2002 MRI finding of "an old resolved 
stroke."  VA and private outpatient treatment records dated 
from June 1990 through April 2000 are devoid of any findings 
or diagnoses heat stroke residuals.  Also, a December 2001 VA 
medical examiner specifically concluded that the veteran's 
heat stroke resolved in 1955 and there were no residual signs 
of heat stroke.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for residuals of 
heat stroke have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for residuals of a heat stroke is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


